Honorable Ron Fuller State Representative 10020 Rodney Parham — West Suite D Little Rock, AR  72207
Dear Representative Fuller:
This office is in receipt of your letter requesting an opinion on the following questions:
   A citizen voluntarily applies for and receives a valid drivers license from the State of Arkansas.
   1. In doing so, has that citizen waived any of his rights that are constitutionally protected?  If so, which rights have been waived?
   2. Is that drivers license in substance a quasi-contract, or evidence of such a contract, between the licensee and the State of Arkansas?
   3. If it is such a contract, is the term of said contract the traffic statutes passed by the Arkansas Legislature?
In response to your first question, driving on the highways of this state is a privilege.  See generally Ark. Stat. Ann. 75-301 et seq. (Repl. 1979).  In choosing to exercise that privilege a citizen of the state has not waived any of his constitutionally protected rights.
In response to your second and third questions, a drivers license is not a quasi-contract or evidence of such a contract between the licensee and the State of Arkansas, but rather a tangible indication that the driving privilege has been extended to that citizen.  It also serves the purpose of a checkpoint to ensure that a certain level of proficiency in handling an automobile is possessed by that citizen prior to the operation of the vehicle on public roads which would place in jeopardy the lives and property of other individuals.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Kay J. Jackson Demailly.